Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 and 21-24 in the reply filed on 28 April 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the first trench electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 has not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; hence, it would not be proper to reject the claims on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable 
Claim Objections
Claim15 objected to because of the following informalities:  the claim is dependent upon 12 when it refers to the trench which was taught in claim 14. For the purposes of this action claim 15 will be interpreted to depend upon claim 14.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US Pat. Pub. 5,831,299) in view of Tsuruma et al. (US Pat. Pub. 2019/0237556).

a region of semiconductor material having a major surface [fig. 1, 1]; 
a first insulating structure over the major surface [fig. 1, 2]; 
a first conductive electrode over the first insulating structure [fig. 1, 3];
 a laminate film structure over the first conductive electrode comprising:
a first film comprising ruthenium dioxide adjacent to the first conductive electrode [fig. 1, 4, column 5, lines 8-11 teaches RuO2 ]; and
a second film over the first film, wherein the second film comprises a high dielectric constant dielectric material [fig. 1, 5a, SBT is a high-k material]; and
 a second conductive electrode over the laminate film structure [fig. 1, 6].
Yokoyama fails to specifically teach the RuO2 film is rutile phase.  However, Tsuruma teaches the formation of a semiconductor device including a conductive electrode with a laminate film structure thereon in which RuO2 is used in the rutile phase [fig. 10a, paragraph [0164]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Tsuruma into the method of Yokoyama by using a rutile phase RuO2 layer.  The ordinary artisan would have been motivated to modify Yokoyama in the manner set forth above for at least the purpose of utilizing a layer with excellent conductivity, a high work function and a stable structure [Tsuruma, paragraph [0164]].
Regarding claim 3, Yokoyama in view of Tsuruma discloses the semiconductor structure of claim 1, wherein:

Regarding claim 5, Yokoyama in view of Tsuruma teaches the semiconductor structure of claim 1, wherein:
The semiconductor structure further comprises:
A second insulating structure over the second conductive electrode [Yokoyama, fig. 11, insulating layer above 26]; and
 A trench disposed within the second insulating structure [Yokoyama, fig. 11, opening containing 25]; and 
The laminate film structure is disposed at least in part within the trench [the device 24 is located below and within the boundaries of the trench].
Regarding claim 6, Yokoyama in view of Tsuruma discloses the semiconductor structure of claim 5, wherein:
 The first film physically contacts the first conductive electrode within the trench [Yokoyama, fig. 1, 4 physically contacts 3, Yokoyama shows a device in the trench].
Regarding claim 7, Yokoyama in view of Tsuruma teaches the semiconductor structure of claim 1, further comprising: 
A first conductive via coupled to the first conductive electrode [Yokoyama, fig. 11, 25 coupled to 26’]; and
A second conductive via coupled to the second conductive electrode [Yokoyama, fig. 11, 27 electrically coupled to 26].

a region of semiconductor material having a major surface [Yokoyama, fig. 1, 1]; 
a first insulating structure over the major surface [Yokoyama, fig. 1, 2]; 
a first conductive electrode over the first insulating structure [Yokoyama, fig. 1, 3];
 a laminate film structure over the first conductive electrode comprising:
a first film comprising ruthenium dioxide adjacent to the first conductive electrode [Yokoyama, fig. 1, 4, column 5, lines 8-11 teaches RuO2, Tsuruma paragraph [0164] teach rutile phase]; and
a second film over the first film, wherein the second film comprises a high dielectric constant dielectric material [Yokoyama, fig. 1, 5a, SBT is a high-k material]; and
 a second conductive electrode over the laminate film structure [Yokoyama, fig. 1, 6];  and 
a protective structure over the second conductive electrode [Yokoyama, fig. 11, insulator surrounding device 24 with 25 deposited on top].
Regarding claim 23, Yokoyama in view of Tsuruma discloses the semiconductor structure of claim 21, wherein:
The laminate film structure further comprises a third film interposed between the second film and the second conductive electrode, the third film comprising a dielectric material [Yokoyama, fig. 1, 5b, SBTN].



Claims 2, 4, 12-16 and 22,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Tsuruma as applied to claims 1, 3, 5-7, 21 and 22 above, and further in view of Chen et al. (US Pat. Pub. 2014/0080284).
Regarding claim 2, Yokoyama in view of Tsuruma fails to teach the second film comprises a rutile phase titanium dioxide.  However, Chen teaches a memory capacitor in which the high-k layer is taught to be rutile TiO2 as a substitute for films containing Sr, Br and others [paragraph [0057]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Chen into the method of Yokoyama in view of Tsuruma by using a rutile phase TiO2 layer.  The ordinary artisan would have been motivated to modify Yokoyama in view of Tsuruma in the manner set forth above for at least the purpose of utilizing a layer with a higher dielectric constant [Chen, paragraph [0057].  Furthermore, Art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP 2144.07.
Regarding claim 4, Yokoyama in view of Tsuruma and Chen discloses the semiconductor structure of claim 3, wherein:
The third film comprises one or more of aluminum oxide, hafnium oxide, zirconium oxide, or silicon oxide [Chen, paragraph [0057] teaches alternatives to the materials used in Yokoyama for the third layer, including hafnium oxide  and zirconium oxide].

a region of semiconductor material [Yokoyama, fig. 1, 1];
a first conductive electrode over the region of semiconductor material [Yokoyama, fig. 1, 3]; 
a first insulating structure separating the first conductive electrode from the region of semiconductor material [Yokoyama, fig. 1, 2];
a laminate film structure over the first conductive electrode comprising:
a first film comprising rutile phase ruthenium dioxide adjacent to the first conductive electrode [Yokoyama, fig. 1, 4, column 5 lines 8-11 teach RuO2, Tsuruma, paragraph [0164] teach rutile phase];
a second film over the first film, wherein the second film comprises rutile phase titanium dioxide [Yokoyama, fig. 1, 5b, Chen paragraph [0057] teaches rutile TiO2]; and
a third film over the second film wherein the third film comprises a dielectric material [Yokoyama, fig. 1, 5c]; and
a second conductive electrode over the laminate film structure [Yokoyama, fig. 1, 6].
Regarding claim 13, Yokoyama in view of Tsuruma and Chen discloses the semiconductor structure of claim 2, wherein:
The third film comprises one or more of aluminum oxide, hafnium oxide, zirconium oxide, or silicon oxide [Chen, paragraph [0057] teaches alternatives to the materials used in Yokoyama for the third layer, including hafnium oxide  and zirconium oxide].

The semiconductor structure further comprises:
A second insulating structure over the second conductive electrode [Yokoyama, fig. 11, insulating layer above 26]; and
 A trench disposed within the second insulating structure [Yokoyama, fig. 11, opening containing 25]; and 
The laminate film structure is disposed at least in part within the trench [the device 24 is located below and within the boundaries of the trench].
Regarding claim 15, Yokoyama in view of Tsuruma and Chen discloses the semiconductor structure of claim 14, wherein:
 The first film physically contacts the first conductive electrode within the trench [Yokoyama, fig. 1, 4 physically contacts 3, Yokoyama shows a device in the trench].
Regarding claim 16, Yokoyama in view of Tsuruma and Chen teaches the semiconductor structure of claim 12, further comprising: 
A first conductive via coupled to the first conductive electrode [Yokoyama, fig. 11, 25 coupled to 26’]; and
A second conductive via coupled to the second conductive electrode [Yokoyama, fig. 11, 27 electrically coupled to 26].
Regarding claim 22, Yokoyama in view of Tsuruma and Chen discloses the semiconductor structure of claim 21, wherein:
.


Allowable Subject Matter
Claims 8, 10, 11 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794.  The examiner can normally be reached on M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816